Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-11, as originally filed, are presently pending and have been considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0029395, filed on 3/13/2018.

Information Statement Disclosure
The information disclosure statement (IDS) submitted on 3/17/2020 and 6/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: ”determining whether a ratio of remaining candidate resources in the selection window is smaller than a configured threshold value; when the ratio is smaller than the configured threshold value, performing increase of the PSSCH-RSRP threshold value and the candidate resource exclusion operation based on the increased PSSCH-RSRP threshold value according to whether at least one of latency requirement and priority of the V2X message satisfies a predetermined condition” in which “a ratio of remaining candidate resources in the selection window” is ambiguous and confusing.  A ratio is commonly associated with two values or numbers. Recited limitation only indicates remaining candidate resources in the selection window. Is the ratio of remaining candidate resources with excluded resources, total resources, or resources outside the window? It is unclear.  Claim 1 therefore renders indefinite.  Claim 11 recites a similar limitation and is rejected with the same reason.  All dependent claims depending from claim 1 are rejected the same.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






Claims 1-3, 6-8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over “Transmitter behavior for sidelink resource (re)selection”, 3GPP TSG RAN WG1 Meeting #86, Gothenburg, Sweden, August 2016, Intel Corporation from IDS (hereinafter Intel).


As to claim 1, Intel discloses a method for transmitting a vehicle-to-everything (V2X) message by a User Equipment (UE) in a wireless communication system (page 2, lines 1-3; page 3, lines 18-19), the method comprising: 
performing a candidate resource exclusion operation based on physical sidelink shared channel-reference signal received power (PSSCH-RSRP) threshold value in a selection window (page 3, lines 9-17, excluding resources occupied by other UEs if UE specific power contribution on these resources is above preconfigured priority specific threshold); 
determining whether a ratio of remaining candidate resources in the selection window is smaller than a configured threshold value (page 3, lines 23-25, the remaining set of resources does not have the predefined minimum number of candidate resources for selection, e.g. smaller than a configured threshold value); 
when the ratio is smaller than the configured threshold value, performing increase of the PSSCH-RSRP threshold value (page 3, lines 26-28 UE autonomously increases the thresholds value by Δ in order to find the minimum number of the candidate resources) and the candidate resource exclusion operation based on the increased PSSCH-RSRP 
transmitting the V2X message by using a selected resource among the candidates remained in the selection window (Fig 1, note the sensing window identifying the resources for transmitting V2X message and transmission period being the window for transmitting V2X message).  

As to claim 2, Intel discloses the method of claim 1, wherein when the V2X message does not satisfy the condition, the increase of the PSSCH-RSRP threshold value and the candidate resource exclusion operation based on the increased PSSCH-RSRP threshold value are performed (page 3, lines 26-27, US autonomously increases the thresholds value by Δ in order to find the minimum number of the candidate resources).  

As to claim 3, Intel discloses the method of claim 1, wherein when the V2X message satisfies the condition, the increase of the PSSCH-RSRP threshold value and the candidate resource exclusion operation based on the increased PSSCH-RSRP threshold value are not performed (see rejection in claims 1-2).  

As to claim 6, Intel discloses the method of claim 1, wherein when a time duration of the selection window is from a first timing to a second timing, one of a plurality of 

As to claim 7, Intel discloses the method of claim 6, wherein the plurality of candidates is determined according to at least one of the latency requirement and the priority of the V2X message (page 3, lines 20-22, selection or reselection of resources depends on priority information and priority specific thresholds).  

As to claim 8, Intel discloses the method of claim 6, wherein the first timing is determined according to a processing time required for the UE to transmit the V2X message, and wherein the second timing is determined according to one of the latency requirement and the priority of the V2X message (Fig 1, transmission timing being defined in SPS allocation window for each TB; page 3, lines 26-28, meeting additional time/latency requirement).  

As to claim 10, Intel discloses the method of claim 9, wherein the PSSCH region is included in the selection window (Fig 1, also see rejection in claim 1).  

As to claim 11, it is a device claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of US 2018/0206260 A1, Khoryaev et al. (hereinafter Khoryaev).


As to claim 4, Intel discloses the method of claim 1, but does not expressly teach wherein the condition is that the latency requirement of the V2X message is shorter than a configured threshold value or that the priority of the V2X message is higher than a configured threshold value.  Khoryaev, in the same or similar field of endeavor, further 
Therefore, consider Intel and Khoryaev’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Khoryaev’s teachings on meeting condition of transmission priority threshold in Intel to prioritize message transmission under low latency target criteria.

As to claim 5, Intel as modified discloses the method of claim 4, wherein when the ratio is smaller than the threshold value and the V2X message satisfies the condition, the increase of the PSSCH-RSRP threshold value and the candidate resource exclusion operation based on the increased PSSCH-RSRP threshold value are performed (see rejection in claims 1-3), and wherein a ratio of the increase of the PSSCH-RSRP threshold value and the candidate resources that should be remained after performing the candidate resource exclusion operation based on the increased PSSCH-RSRP threshold value is received from a base station (intel: page 3, lines 26-28, no further increase required after finding the minimum number of candidate resources).  

As to claim 9, Intel as modified discloses the method of claim 1, wherein scheduling assignment information is received from another UE (Intel: Fig 1, SPS allocation window for each TB; Khoryaev: Fig 5; pars 0045, 0050, 0241), and wherein the PSSCH-RSRP is measured using a demodulation reference signal (DMRS) in a physical sidelink shared channel (PSSCH) region scheduled by the scheduling assignment information (intel: page 3, lines 9-10).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Thursday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661